317 F.2d 648
UNITED NEW JERSEY SANDY HOOK PILOTS ASSOCIATION and UnitedNew Jersey Sandy Hook Pilots BenevolentAssociation, Petitioners,v.The Honorable Thomas W. MADDEN, Chief Judge, United StatesDistrict Court for the District of New Jersey,Camden Division.
No. 14466.
United States Court of Appeals Third Circuit.
May 27, 1963, Rehearing Denied June 7, 1963.

Before KALODNER, STALEY and SMITH, Circuit Judges.

ORDER

1
Upon consideration of the application for stay of the trial set to be had in the United States District Court for the District of New Jersey in Civil Actions No. 264-61 and Civil Action No. 252-62, pending disposition by this Court of the petition for writ of mandamus and prohibition in the above-entitled case.


2
It is Ordered that the application for stay be and it hereby is denied;


3
It is Further Ordered that the petition for writ of mandamus and prohibition be and it hereby is denied.